Exhibit 10.77

 

May 20, 2005

 

Charles R. Tilden

 

Re: Severance Agreement and General Release

 

Dear Rip:

 

We are interested in resolving amicably your separation of employment with
InterDigital Communications Corporation (“the Company”), effective May 2, 2005
(“Termination Date”). Toward this end, we propose the following Severance
Agreement, which includes a General Release (“Agreement”).

 

The terms and conditions set forth in Paragraph 1 below will apply regardless of
whether you elect to sign this Agreement. However, the severance payments and
other benefits set forth in Paragraph 2 below are contingent on your signing
this Agreement.

 

You may consider for forty-five (45) days whether you wish to sign this
Agreement. You are encouraged to review the proposed Agreement with your
attorney.

 

1. As noted above, regardless of whether you sign this Agreement:

 

(a) Your last day of employment will be your Termination Date. You will be paid
for all time worked up to and including your Termination Date.

 

(b) You will be paid for accrued but unused Paid Time Off (PTO) on the next
regular pay period following payroll’s receipt of your final timesheet, in
accordance with Company policy.

 

(c) Your eligibility to participate in Company sponsored medical, dental and/or
vision insurance plans will cease effective your last day of employment.
However, you will be eligible to continue such benefits, at your sole expense,
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
subject to COBRA’s terms, conditions and restrictions. (Please see Paragraph
2(b) below for what will occur in the event you sign this Agreement.)

 

(d) Your participation in all other Company sponsored group benefits including
group life, disability and accidental death and dismemberment coverage will
cease effective your last day of employment. However, you may be eligible to
convert your life insurance coverage to a private policy, at your sole expense,
subject to the insurer’s terms, conditions and restrictions. If you wish to
convert your life insurance policy to a private policy, please contact Human
Resources to receive the appropriate paperwork.

 

(e) Your participation in the Company’s 401(k) Savings Plan or Employee Stock
Purchase Plan shall cease effective your Termination Date. You will receive
detailed



--------------------------------------------------------------------------------

information from the Company’s 401K Plan provider (Diversified Investment
Advisors) regarding your 401(k) Plan fund status and disbursement options.

 

(f) Your participation in the Company’s Flexible Reimbursement Account will
cease effective your Termination Date. You will have a set amount of time
following your last day of employment to submit claims for reimbursement under
this Plan. Details will be provided by Human Resources.

 

(g) All vested stock options previously granted to you by the Board will
terminate in accordance with the terms of the applicable Stock Option Plan under
which they were granted. Any non-vested options will terminate effective your
last day of employment. A schedule setting forth your holdings has been provided
to you. You are responsible for reviewing the applicable Stock Option Plan and
Option Grant and determining the expiration date of your options. If you need
assistance, please contact the Company’s stock plan administrator.

 

(h) You will receive a pro-rata portion of your LTIP cash bonus and RSU award in
accordance with the terms of the InterDigital Communications Corporation Long
Term Compensation Program.

 

(i) The restricted stock granted as part of your annual bonus in the last two
fiscal years will remain restricted as to transferability as set forth in the
related award agreements.

 

2. If you sign this Agreement, agreeing to be bound by the General Release set
forth in Paragraph 3 below and the other terms and conditions of this Agreement,
the Company agrees as follows, intending to be legally bound:

 

(a) To pay thirteen (13) months of severance pay at your current rate of base
salary as of your last day of employment, less withholding of all applicable
federal, state and local taxes. The severance payments will be paid to you in
accordance with the Company’s regular payroll practices through the end of
February 2006 and the remainder will be paid to you in a lump sum prior to March
15, 2006, provided, however your covenant not to compete under section 8 of your
Employment Agreement shall remain in effect until May 2, 2006. The first
severance payment will be made to you consistent with the first regular pay
period following the expiration of the Revocation Period set forth in paragraph
18 below, provided that the Company has received an executed copy of this
Agreement.

 

(b) To pay the “designated portion” of the premiums with regard to your
continued participation in the Company’s group health insurance (medical, dental
and vision) pursuant to COBRA for a period of thirteen months, provided that you
continue to have your co-payment withheld from your severance pay or otherwise
pay it. Thereafter, your continued participation in the Company’s group health
plan pursuant to COBRA shall be at your sole expense. For purposes of this
provision, the “designated portion” shall be the portion of the premium which
the Company paid at the time of your termination, as the same may be adjusted
upon the beginning of the new benefits plan year. Your execution of this
Agreement confirms that upon receipt of the COBRA enrollment forms you will
elect to continue coverage and you

 

2



--------------------------------------------------------------------------------

authorize the deduction of the applicable co-payment from your severance pay,
unless you notify Human Resources, in writing, of your intent not to elect
COBRA.

 

(c) To immediately following the Revocation Period lift the restrictions on
transferability on the shares of restricted stock referenced in paragraph 1.(i)
above.

 

3. You will be provided with outplacement services designed for executive level
personnel for a period of 6 months if you so request. Thereafter, you may extend
the outplacement, at the Company’s expense, for up to two immediately subsequent
three (3) month periods if you have not accepted an offer of employment.

 

4. In consideration for the Company’s payments and other benefits set forth
above in Paragraph 2, you agree, intending to be legally bound, to release and
forever discharge the Company and its related or affiliated companies, and each
of their past, present and future officers, directors, attorneys, employees,
owners, partners, insurers, benefit plan fiduciaries and agents, and their
respective successors and assigns in such capacities (collectively “Releasees”),
jointly and severally, from any and all actions, complaints, causes of action,
lawsuits or claims of any kind (collectively “Claims”), known or unknown,
asserted or unasserted, which you, your heirs, agents, successors or assigns
ever had, now have or hereafter may have against any Releasee arising out of any
matter, occurrence, omission or event existing or occurring prior to your
execution of this Agreement, including, without limitation: any claims relating
to or arising out of your employment with and/or termination of employment by
the Company and/or any of its related and/or affiliated companies; any claims
for unpaid or withheld wages, severance, benefits, bonuses, commissions and/or
other compensation of any kind; any claims for reimbursement of expenses of any
kind; any claims arising under the Employee Retirement Income Security Act; any
claims for attorneys’ fees, costs or expenses; any claims of discrimination
and/or harassment based on age, sex, race, religion, color, creed, disability,
handicap, citizenship, national origin, ancestry, sexual orientation, or any
other factor protected by Federal, State or Local law (such as the Age
Discrimination in Employment Act, 29 U.S.C. §621 et. sec ., Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, the
Pennsylvania Human Relations Act and the New York Human Rights Law) and any
claims for retaliation thereunder; any claims under the Family Medical Leave Act
or any other federal, state or local laws governing leaves of absence; any
claims under the National Labor Relations Act; any claims for violation of
public policy; any claims arising under the Sarbanes-Oxley Act of 2002, as
amended from time to time; any claims for retaliation and/or any whistleblower
claims; any claims for emotional distress or pain and suffering; and/or any
other statutory or common law claims, now existing or hereinafter recognized,
known or unknown, including, but not limited to, breach of contract, libel,
slander, fraud, wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation.

 

5. You acknowledge and agree that the Company’s severance payments and other
benefits under Paragraph 2 above are adequate consideration to support your
General Release in Paragraph 3 above.

 

6. Nothing in this Agreement shall result in (a) the forfeiture of any vested
benefits, or waive any Claims with regard to any vested benefits, under any
Company 401 (k) Savings

 

3



--------------------------------------------------------------------------------

Plan, Employee Stock Purchase Plan or other deferred compensation plans or (b)
waiver of any rights to indemnification or coverage under director and officer
liability insurance policies.

 

7. Regardless of whether you execute this Agreement, you are prohibited from
using or disclosing, directly or indirectly, for you own benefit or the benefit
of any person or entity, any of the confidential and proprietary information of
the Company (the “Confidential Information”), except as may be required to be
disclosed pursuant to judicial, arbitral or governmental requirement or order,
provided you take reasonable steps to give the Company sufficient notice in
order to contest such requirement or order. Such Confidential Information
includes but is not limited to, information regarding the Company’s sales and
marketing information and techniques, business plans, financial data, trade
secrets (including without limitation any technical information, hardware,
software, algorithms, source code, object code, drawings, sketches, designs,
processes, procedures, formulae, data, reports, computer programs, charts,
improvements and any other technical information or knowledge relating to the
development, design and implementation of the Company’s products and services),
pricing lists, supplier lists and other confidential supplier data, customer
lists and other confidential customer data, and any other information or
knowledge concerning the Company and its business or others that the Company
does business with, whether or not in tangible form, that is not otherwise
publicly available. Further, you are required to execute further documents or
instruments required for patent prosecution. You are reminded of your
obligations under Sections 6, 7 and 8 of your Employment Agreement dated
November 18, 1996 (as amended April 6, 2000) as well as your obligations under
your Non-Disclosure and Assignment of Ideas Agreement dated as of February 28,
2005. Sections 6, 7, 8, 10 and 21 of your Employment Agreement survive
termination of your employment as well as your obligations under your
Non-Disclosure and Assignment of Ideas Agreement dated as of February 28, 2005,
regardless of whether you execute this Agreement. The Restricted Period under
Section 8 of your Employment Agreement shall be one year irrespective of the
timing of severance payments hereunder and it is further clarified that you may
provide services during the Restricted Period to the noncompetitive portion of
an entity which is engaged in a business activity competitive with the Company’s
Business or the business of any of the Company’s subsidiaries or affiliates
provided you have obtained the prior written consent of the Company, not to be
unreasonably withheld or delayed. Under such permitted circumstances you are not
limited with respect to your receipt of compensatory equity in the entire
Permitted Entity. In addition, Section 8(d)(ii) does not apply to serving as a
reference provided it is not for purposes of employing or retaining a current or
former employee of the Company at your then current business during the
Restricted Period.

 

8. You agree that in the event you receive a request or demand, orally, in
writing, electronically or otherwise, for the disclosure or production of
information which you acquired in the course of your employment which is not
generally known by or readily accessible to the public, you must notify
immediately, in writing, via certified mail, the Company’s General Counsel at
the following address: 781 Third Avenue, King of Prussia, Pennsylvania 19406.
Any and all documents (written or electronic) in your possession or control
relating to the request or demand shall be included with the notification. You
shall wait a minimum of ten (10) days (or the maximum time permitted by such
legal process, if less) after sending the letter before making a disclosure or
production to give the Company time to determine whether the disclosure or
production involves confidential and/or proprietary information, in which event
the Company may seek to prohibit and/or restrict the production and/or
disclosure and/or to obtain a protective

 

4



--------------------------------------------------------------------------------

order with regard thereto. This provision covers, but is not limited to,
requests or demands in connection with judicial, administrative, arbitration and
all other adversarial proceedings. If the request or demand is in conjunction
with judicial, administrative, arbitration or other adversarial proceedings,
copies of all correspondence regarding the request or demand shall be included
with the information sent to the General Counsel. The foregoing shall not
prohibit you from complying with legal process when, by way of example, the
Company fails to obtain a protective order prohibiting disclosure or production
of documents.

 

9. Prior to the termination of your employment and as a condition precedent to
receiving the payments and other benefits set forth in paragraph 2 above, you
must return to the Company, retaining no copies, all Confidential Information,
keys, documents, correspondence, access cards, computer equipment, computer
tapes and diskettes, manuals, engineering notebooks, customer information, and
any other property and information in either printed or electronic formats which
you obtained as a result of or in connection with your employment by the
Company. Notwithstanding the foregoing, you may retain and utilize copies of
your rolodex and other similar address books.

 

10. You agree that you will not make any negative comments or disparaging
remarks, in writing, orally or electronically, about the Company or any other
Releasee and their respective officers, directors, shareholders, employees and
agents and their respective products and services. The Company agrees that it
and its executive officers and directors, acting in such capacities, shall not
make any negative comments or disparaging remarks, in any public statement or
public filing nor to any prospective employer provided that all communication
between the Company and such prospective employer shall be exclusively with the
Chief Human Resources Officer, Gary Isaacs. However, nothing in this Agreement
shall be interpreted to restrict your right and obligation to testify truthfully
or to make normal competitive statements as to products and services in the
course of your future employment provided such statements do not violate your
obligations with respect to Confidential Information and such employment does
not violate your obligations under section 8 of your Employment Agreement.
Further, nothing in this Agreement will prevent the Company from making truthful
statements about you in any legal or administrative proceeding, to any
governmental agency which regulates the Company or its business or in any
legally required securities filing.

 

11. In response to any inquiries by employees of the Company or third parties
concerning any of the terms or circumstances of your termination, you agree (i)
that you will state only that your employment with and position as a director of
the Company have terminated by mutual agreement or to state information publicly
disclosed by the Company, whether in press releases, public filings or
otherwise, or (ii) if information publicly disclosed by the Company, whether in
press releases, public filings or otherwise, concerning this Agreement or the
terms or circumstances of your termination is inaccurate in any material
respect, you may respond to the inquiry with accurate corrective information so
long as you have previously notified the Company of the material inaccuracy and
requested the Company to issue a corrective disclosure and the Company has
failed to issue such a corrective disclosure within five days of your
notification and request.

 

12. While you are not prevented from applying for employment or reemployment
with the Company or any related or affiliated company, in the event that you
seek employment

 

5



--------------------------------------------------------------------------------

and/or reemployment, the Company or any related or affiliated company shall have
no obligation to employ you or reemploy you, and the failure or refusal to
employ you or reemploy you shall not be deemed unlawful retaliation or
discrimination against you.

 

13. This Agreement may be amended only in writing signed by you and me, Sr.
Human Resources Officer, of the Company.

 

14. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to conflicts of law
principles.

 

15. Nothing in this Agreement shall be construed as an admission or concession
of liability or wrongdoing by the Company or any other Releasee. Rather, the
proposed Agreement is being offered for the sole purpose of settling amicably
any and all possible disputes between the parties.

 

16. If any provision in this Agreement or the application thereof is construed
to be overbroad, then the court making such determination shall have the
authority to narrow the provision as necessary to make it enforceable and the
provision shall then be enforceable in its narrowed form. In the event that any
provision in this Agreement is determined to be legally invalid or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
the affected provision(s) shall be stricken from the Agreement, and the
remaining terms of the Agreement and its enforceability shall remain unaffected
thereby.

 

17. You agree and represent that:

 

(a) You have read carefully the terms of this Agreement, including the General
Release;

 

(b) You have had an opportunity to and have been encouraged to review this
Agreement, including the General Release, with an attorney;

 

(c) You understand the meaning and effect of the terms of this Agreement,
including the General Release;

 

(d) You were given at least 45 days to determine whether you wished to enter
into this Agreement, including the General Release;

 

(e) The entry into and execution of this Agreement, including the General
Release, is of your own free and voluntary act without compulsion of any kind;

 

(f) No promise or inducement not expressed herein has been made to you; and

 

(g) You have adequate information to make a knowing and voluntary waiver.

 

18. If you sign this Agreement, you will retain the right to revoke it for seven
(7) calendar days (“Revocation Period”). The Agreement shall not be effective
until after the Revocation Period has expired without you having revoked it. To
revoke this Agreement, you

 

6



--------------------------------------------------------------------------------

must send a letter to my attention. The letter must be post-marked within 7 days
of your execution of this Agreement. If the seventh day is a Sunday or federal
holiday, then the letter must be post-marked on the following business day. If
you revoke this Agreement on a timely basis, you shall not be eligible for the
payments and other benefits set forth in paragraph 2 above.

 

19. As noted above, you have 45 days to decide whether you wish to execute this
Agreement. If you do not sign this Agreement on or before July 4, 2005, then
this offer is withdrawn and you will not be eligible for the payments and other
benefits set forth in paragraph 2 above.

 

20. In connection with this Agreement, we are providing you with a list of the
ages and job titles of those employees whose employment is being terminated on
the Termination Date. Please see Attachment A.

 

If you agree with the proposed terms as set forth above, please sign this letter
indicating that you understand, agree with and intend to be legally bound by
such terms.

 

We wish you the best in the future.

 

Sincerely,

/s/ G. D. Isaacs

Gary Isaacs, Sr. Human Resources Officer

 

UNDERSTOOD AND AGREED,

INTENDING TO BE LEGALLY BOUND:

       

/s/ Charles R. Tilden

     

/s/ Elizabeth A. Tilden

Charles R. Tilden

     

Witness

May 26, 2005

        

Date

       

 

7



--------------------------------------------------------------------------------

ATTACHMENT A

 

TO SEVERANCE AGREEMENT AND GENERAL RELEASE

 

INFORMATION MADE AVAILABLE PURSUANT TO

THE OLDER WORKER BENEFIT PROTECTION ACT OF 1990

 

The following information is provided in accordance with the Older Worker
Benefit Protection Act of 1990 to permit affected employees age forty (40) and
older to evaluate whether to execute a Severance Agreement and General Release
in return for the receipt of severance benefits.

 

1. For purposes of this Attachment, the Decisional Unit consists of the
following two (2) positions: Chief Executive Officer and Chief Operating
Officer.

 

2. Both employees in the Decisional Unit are being terminated and are eligible
for and have been selected for the applicable severance payments and other
benefits.

 

3. Both employees who are being terminated are eligible for the severance
payments and other benefits set forth in paragraph 2 of his Severance Agreement
and General Release. However, to receive the severance payments and other
benefits set forth in paragraph 2 of his Severance Agreement and General
Release, the employee must sign the Severance Agreement and General Release and
return it to Gary Isaacs, the Company’s Senior Human Resources Officer,
InterDigital Communications Corporation, 781 Third Avenue, King of Prussia, PA
19406, no later than forty-five (45) days after receiving the Severance
Agreement and General Release. Once the signed Severance Agreement and General
Release is returned to Mr. Isaacs, an employee has seven (7) days to revoke it.

 

4. The following is a listing of the ages and job titles of employees in the
Decisional Unit who were and were not selected for termination and the offer of
severance payments and other benefits as set forth in paragraph 2 of his
Severance Agreement:

 

(a) Employees who were not selected for termination so that they are not
eligible for severance payments and other benefits:

 

None

 

(b) Employees who were selected for termination and are eligible for the
severance payments and other benefits set forth in paragraph 2 of his Severance
Agreement:

 

Chief Executive Officer

  Age 59

Chief Operating Officer

  Age 51

 

8